Name: 98/372/EC: Commission Decision of 29 May 1998 concerning the animal health conditions and veterinary certification for imports of live animals of bovine and porcine species from certain European countries (notified under document number C(1998) 1450) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  tariff policy;  Europe
 Date Published: 1998-06-16

 Avis juridique important|31998D037298/372/EC: Commission Decision of 29 May 1998 concerning the animal health conditions and veterinary certification for imports of live animals of bovine and porcine species from certain European countries (notified under document number C(1998) 1450) (Text with EEA relevance) Official Journal L 170 , 16/06/1998 P. 0034 - 0061COMMISSION DECISION of 29 May 1998 concerning the animal health conditions and veterinary certification for imports of live animals of bovine and porcine species from certain European countries (notified under document number C(1998) 1450) (Text with EEA relevance) (98/372/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems on importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 97/79/EC (2), and in particular Articles 6, 8 and 11,Whereas the animal health conditions and veterinary certification for import of domestic animals of the bovine and porcine species from Hungary, Poland, Bulgaria, Romania, Latvia, Slovenia, Lithuania, Estonia, Croatia, Slovak Republic and Czech Republic, were established by Commission Decisions 92/322/EEC (3), 92/323/EEC (4), 92/325/EEC (5), 92/402/EEC (6), 93/181/EEC (7), 93/182/EEC (8), 93/183/EEC (9), 93/184/EEC (10), 94/321/EC (11), 96/185/EC (12), 96/186/EC (13) respectively;Whereas, with a view to the internal market, numerous health measures have been established in the framework of trade inside the Community; whereas the realisation of this objective necessitates, in parallel, an adaptation of the health conditions required for importation of domestic animals of the bovine and porcine species from certain European countries;Whereas this adaptation must take into account the different epidemiological situations in the European countries concerned, and indeed in the different parts of their territories; whereas, given the existence of similar health situations between the various parts of those countries, it is necessary to take account of this fact in establishing a new system of health guarantees;Whereas, as a result, it is appropriate to establish different health certificates in accordance with the conditions required for the importation of domestic animals of the bovine and porcine species from those different categories of countries or parts of countries;Whereas, in order to clarify and simplify the Community legislation it is necessary to group together the health conditions required for imports of domestic animals of the bovine and porcine species from certain European countries and to repeal the decisions in force for those countries;Whereas the animal health situation of Albania, Belarus, Bosnia Herzegovina, Federal Republic of Yugoslavia, former Yugoslav Republic of Macedonia, and Russia does not allow the conditions for the imports of domestic animals of the bovine and porcine species to be established;Whereas each responsible veterinary authority of the concerned countries must confirm that their country or parts of their country have during the last 24 months been free from foot-and-mouth disease and during the last 12 months been free from rinderpest, contagious bovine pleuropneumonia encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema; whereas no vaccinations have been carried out against any of those diseases during the past 12 months;Whereas, in addition, the responsible veterinary authorities of the concerned countries must undertake to notify the European Commission and the Member States, by telex or fax, within 24 hours of the confirmation of the occurrence of any of the abovementioned diseases or of the adoption of vaccination against any of them or, within an appropriate period, of any proposed changes in their import rules concerning bovine animals or swine or the semen or embryos thereof; whereas certain authorities have also undertaken to notify the Commission periodically with updated information on monitoring and disease control plans for the abovementioned diseases in particular classical swine fever;Whereas the imports of domestic animals of the bovine and porcine species are not allowed in so far as a programme of control of residues in the exporting non-member country has not been approved by the European Commission;Whereas the guarantees provided by the exporting country as regards bovine tuberculosis and brucellosis must be equivalent to that of herds in the European Community having the status of 'Officially Free`;Whereas animal health conditions and veterinary certification must be adapted according to the animal health situation of the third country concerned;Whereas certain conditions for certificates drawn up by the official veterinarian of the non-member country are laid down in Directive 72/462/EEC;Whereas Directive 96/93/EC (14) lays down standards of certification which are necessary for valid certification and to prevent fraud; whereas it is appropriate to ensure that the rules and principles applied by non-member country certifying officers provide guarantees which are at least equivalent to those laid down in this Directive;Whereas the responsible veterinary authorities of the concerned countries have undertaken to supervise officially the issue of certificates arising from this Decision and to ensure that all relevant certificates, declarations and statements on which export certification may have been based remain on official file for at least 12 months following the dispatch of the animals to which they refer;Whereas the responsible veterinary authorities of the concerned countries have undertaken not to permit the issue of the certificates described in the Annexes to this Decision in respect of animals which have been imported unless such animals were imported in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions;Whereas the responsible veterinary authorities of the concerned countries have undertaken to fulfil the requirements of Commission Decision 91/189/EEC (15) in order to authorise assembly centres for the animals covered by the present Decision;Whereas considering that a new certification regime is hereby established, a period of time should be provided for its implementation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 For the purposes of this Decision to definitions contained in Directive 72/462/EEC shall be applied as necessary.Article 2 1. Member States shall authorise the importation of the categories of live animals set out in Annex II and coming from the territories laid down in Annex I, only if they comply with the guarantees laid down in the health certificate, drawn up in conformity with Annex III.2. Member States shall make the introduction onto their territory of bovine or porcine animals from the country of origin only if they comply with the supplementary guarantees required in Annex II and described in Annex IV. These supplementary guarantees must be provided by the exporting country in section VI of each model of the certificate laid down in Annex III.3. Member States shall authorise the importation from the concerned exporting countries of the domestic animals of the bovine or porcine species indicated in paragraph 1 which have been imported into the concerned exporting country only if such animals were imported from the Community or from a non-member country included in the list annexed to Council Decision 79/542/EEC (16), in so far as it covers domestic animals of these species and only if the importation was made in accordance with veterinary conditions at least as strict as the requirements of Chapter II of Directive 72/462/EEC, including any subsidiary Decisions.4. Member States shall require that animals which are submitted to tests in application of this Decision are kept continuously isolated, under conditions approved by an official veterinarian of the country of origin, from all cloven-hooved animals not intended for export to the Community or not of equivalent health status to such animals from the time of the first of such tests to the time of loading.5. Member States shall permit the entry onto their territory from the non-member country of origin of bovine animals only if such animals:(a) come from herds declared by the veterinary authorities of the non-member country of origin to be enzootic bovine leukosis free as defined in Annex V to this Decision and have been subjected, within 30 days before export and with negative result, to an individual test for enzootic leukosis carried out according to the protocol in Annex I to Decision 91/189/EEC;or(b) are intended for meat production, are not more than 30 months of age, come from herds which are included in a national programme for the eradication of enzootic bovine leukosis and in which there has been no evidence whatever of that disease for at least two years and are permanently marked as described in Annex VI to this Decision,or(c) come from herds which are included in a national programme for the eradication of enzootic bovine leukosis, are consigned directly to a slaughterhouse and are slaughtered within five working days of their arrival there.In the case of the animals referred to in (b) and (c) above, Member States shall ensure, by inspection, that such animals are clearly identified, shall supervise them until slaughter and shall take all measures to prevent contamination of indigenous herds.6. Member States shall make the introduction onto their territory of pigs from the country of origin subject to a guarantee that they have not been vaccinated against classical swine fever and, in the case of pigs intended for breeding or production, a guarantee that they have shown a negative result to a test for the antibody produced by the virus of classical swinefever.7. Member States shall not authorise the imports of domestic animals of the bovine and porcine species other than those as indicated in this Article.Article 3 Pending the entry into force of any measures adopted by the Community for the eradication, prevention or control of a contagious or infectious bovine or porcine disease other than rabies, tubercuosis, brucellosis, foot-and-mouth disease, anthrax, rinderpest, contagious bovine pleuropneumonia, enzootic bovine leukosis, porcine enteroviral encephalomyelitis (Teschen disease), classical swine fever, African swine fever or swine vesicular disease, Member States may apply in respect of animals imported from the country of origin such additional health conditions as they apply to other animals within the framework of a national programme, submitted to and approved by the Commission, for the eradication, prevention or control of such disease.Article 4 Member States shall authorise the importation of live animals of the bovine, porcine species subject to the following conditions:(a) the certificate shall consist of a single sheet or, where more than one page is required, shall be in such a form that any two or more pages are part of an integrated whole and indivisible; each certificate shall bear a code number on each page. This number shall be issued by the central competent authority. The health certificate shall be signed by an official veterinarian designated by the central competent authority and countersigned and numbered by a senior veterinary official specially appointed by the chief veterinary officer to sign export certificates. The signature and the stamp of the certificate must be in a different colour to that of the printing;(b) the original completed veterinary shall be drawn up in the official language of the Member State of destination and the Member State in which the import inspection at the border inspection post is carried out;(c) the original completed veterinary certificate shall be presented with the animals at the border inspection post.Article 5 This Decision will be reassessed as required by the changing animal health situation in the Community and in the European countries concerned from which the imports are permitted.Article 6 This Decision shall come into effect on 15 June 1998.Article 7 Decisions 92/322/EEC, 92/323/EEC, 92/325/EEC, 92/402/EEC, 93/181/EEC, 93/182/EEC, 93/183/EEC, 93/184/EEC, 94/321/EC, 96/185/EC and 96/186/EC are repealed on the date referred to in Article 6.Article 8 This Decision is addressed to the Member States.Done at Brussels, 29 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 302, 31. 12. 1972, p. 28.(2) OJ L 24, 30. 1. 1998, p. 31.(3) OJ L 177, 30. 6. 1992, p. 1.(4) OJ L 177, 30. 6. 1992, p. 18.(5) OJ L 177, 30. 6. 1992, p. 52.(6) OJ L 224, 8. 8. 1992, p. 18.(7) OJ L 78, 31. 3. 1993, p. 1.(8) OJ L 78, 31. 3. 1993, p. 11.(9) OJ L 78, 31. 3. 1993, p. 21.(10) OJ L 78, 31. 3. 1993, p. 31.(11) OJ L 143, 8. 6. 1994, p. 11.(12) OJ L 59, 8. 3. 1996, p. 23.(13) OJ L 59, 8. 3. 1996, p. 41.(14) OJ L 13, 16. 1. 1997, p. 28.(15) OJ L 96, 17. 4. 1991, p. 1.(16) OJ L 146, 14. 6. 1979, p. 15.ANNEX I >TABLE>ANNEX II >TABLE>ANNEX III MODEL A ANIMAL HEALTH CERTIFICATE For domestic animals of the bovine species for breeding and production intended for consignment to the European Community >START OF GRAPHIC>Code No (1)(This certificate is only for veterinary purposes and the orginal must accompnay the consignment until it reaches the border inspection post. It covers only animals in the same category, breeding or production, transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed within 24 hours before loading and all time limits referred to expire on that date.)Exporting country:Code of territory:Ministry:Competent issuing authority:Country of destination:Reference:(optional)Reference to accompanying animal welfare certificate:I. Number of animals:(in words)II. Origin of animals:Name(s) and address(es) of holding(s) of origin:The animals will be sent from (full address of place of loading):Name and address of consignor:III. Destination of animalsName and address of consignee:The animals will be sent to (country and place of destination):by:Means of transportRailway wagonLorryAircraftShipIdentification (1)(1) Indicate registration marks, flight number or registered name, as appropriate.(1) Issued by the central competent authority.Code NoIV. Identification of animals (1)IdentificationTestsOfficial and other marks or brands (Give number and position) (2)Sex (3)BreedDate of birth (day/ month/ year)Mastitis (4)Tuber- culosis (5)Brucel- losis (5)EBL (5)Others specify (6)(1) When more animals need to be added, then a schedule must be used containing the above information and on each page the code No and must be signed and stamped by the certifying official veterinarian.(2) An ear tag must include the ISO code of the country of origin.(3) M = male, F = female, C = castrated male.(4) See section V.2 g(i).(5) EBL = enzootic bovine leukosis.Mark '+` when the test is completed with negative results an 'O` when the test is not required.(6) Indicate the coded letter(s) as laid down in Annex IV to the Decision 98/372/EC when a supplementary guarantee is required. If an additional test for infectious bovine rhinotracheitits is required by the Member State of destination then use the code 'IBR`.Code NoV. Health informationI, the undersigned official veterinarian, hereby certify:(1) that the territory described in Annex I to Commission Decision 98/372/EC with code . . . version . . . has for the past 24 months been free of foot-and-mouth disease and for the past 12 months has been free of rinderpest, contagious bovine pleuropneumonia, vesicular stomatitis and bluetongue and that no vaccinations have been carried out against any of these diseases for the past 12 months and that the importation of animals vaccinated against foot-and-mouth disease is prohibited(2) that the animals described in this certificate meet the following requirements:(a) either(i) they were born on the territory as described under V.1 and have remained there since birth (1)or(ii) they were imported, not less than six months ago, from a Member State of the European Community or from a non-member Country included in the list annexed to Council Decision 79/542/EEC, in so far as it covers domestic animals of this species, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decision (1)(b) they have been examined to day and show no clinical signs of disease(c) they have not been vaccinated against foot-and-mouth disease(d) they come from herds which are not restricted under the national tuberculosis eradication legislation, and as recorded at section IVeither(i) they have been subjected to an intradermal tuberculin test within the past 30 days with negative result (1)and/or (1)(ii) they are less than six weeks old (1);(e) they come from herds which are not restricted under the national brucellosis eradication legislation and as recorded at section IVeither(i) they have been subjected to a serum agglutination test which showed a brucella count of less than 30 IU of agglutination per ml, within the past 30 days and they have not been vaccinated against brucellosis (1)and/or (1)(ii) they are than 12 months old (1)and/or (1)(iii) they are castrated males of any age (1)(f) they come from herds declared by the veterinary authorities of(exporting country)to be enzootic bovine leukosis free as defined in Annex V to Commission Decision 98/372/EC and as recorded at section IV,either(i) they have been subjected, within the past 30 days to an individual test for enzootic bovine leukosis with negative result (1)and/or (1)(ii) they are intended for meat production, are not more than 30 months old, come from herds which are included in a national programme for the eradication of enzootic bovine leukosis and in which there has been no evidence whatever of that disease for the past two years and are marked in the manner defined in Annex VI to Commission Decision 98/372/EC (1)(1) Delete as appropriate.Code No(g) as recorded at section IV,either(i) they show no clinical sign of mastitis and the analysis (and second analysis, where relevant) of the milk, carried out according to Annex D to Council Directive 64/432/EEC within the past 30 days showed no characteristic inflammatory condition, no specific pathogenic micro-organism or, in the case of a second analysis, the presence of an antibiotic (1)and/or (1)(ii) they are not lactating cows (1)(h) they are not animals which are to be destroyed under a national programme to control or eradicate contagious or infectious disease eradication programme(i) each animal for the past 30 days or since birth if less than 30 days old, has remained on a single holding situated in the centre of a circle 20 km in diameter where, according to official findings by the veterinary authorities of the exporting country, for the past 30 days there has been no case of foot-and-mouth disease, andeither(i) they will be sent directly from the holding of origin (1)or(ii) they have passed through assembly centre No . . ., officially approved by the competent authorities in accordance with Annex II to Commission Decision 91/189/EEC (1)(j) they come from a holding or holdings on each of which there has been no evidence of:- anthrax for the past 30 days- brucellosis for the past 12 months- tuberculosis for the past six months- rabies for the past six months(k) they have been continuously isolated, under conditions approved by an official veterinarian, from all cloven-hooved animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate (2)(l) they have been obtained directly from a holding or holdings without passing through any market(3) that I have received a declaration from the owner/agent that:(a) the animals described in this certificate have not received any thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes(b) until dispatched onto the territory of the European Community the animals described in this certificate will not come into contact with any cloven-hooved animals other than bovine or porcine animals meeting the requirements of Commission Decision 98/372/EC and will not be at any place other than a place situated at the centre of a circle 20 km in diameter where according to official findings by the veterinary authorities of(exporting country)there has been no incidence of foot-and-mouth disease for the previous 30 days(c) all transport vehicles or containers in which they will be loaded conform to international standards for the transport of live animals, will have been previously cleaned and disinfected with an officially authorised disinfectant and so constructed that faeces, urine, litter or fodder cannot flow or fall out of the vehicle during transportation.(1) Delete as appropriate.(2) Delete if no tests are required.Code NoVI. Supplementary guarantees(supplementary guarantees when required in Annex II and described in Annex IV to Commission Decision 98/372/EC in application of Article 2(2) of this Decision).VII. Additional health conditionsThe animals described in this certificate have been subjected to the following test(s) with negative results and conform to the following guarantees, as required by a Member State in application of Article 3 of Commission Decision 98/372/EC (1).VIII. All tests referred to in this certificate have, except where otherwise indicated, been carried out according to the protocols set out in Annex I to Decision 91/189/EEC.IX. This certificate is valid for 10 days from the date of loading.Done at , (place)on (date)(seal) (2)(signature of official veterinarian) (2)(name in capital letters, qualifications and title)(seal of the central authority) (2)(countersignature and number of the senior veterinary official) (2)(name in capital letters, qualifications and title)(1) Complete or delete as required by the importing Member State.(2) The signature and the stamp must be in different colour to that of the printing.>END OF GRAPHIC>MODEL B ANIMAL HEALTH CERTIFICATE for domestic animals of the bovine species for immediate slaughter intended for consignment to the European Community >START OF GRAPHIC>Code No (1)(This certificate is only for veterinary purposes and must accompany the consignment until it reaches the border inspection post. It covers only animals in the same category, immediate slaughter, transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed within 24 hours before loading and all time limits referred to expire on that date.)Exporting country:Code of territory:Ministry:Competent issuing authority:Country of destination:Reference:(optional)Reference to accompanying animal welfare certificate:I. Number of animals:(in words)II. Origin of animalsName(s) and address(es) of holding(s) of origin:The animals will be sent from (full address of place of loading)Name and address of consignor:III. Destination of animalsName and address of consignee:The animals will be sent to (country and place of destination):by:Means of transportRailway wagonLorryAircraftShipIdentification (1)(1) Indicate registration marks, flight number or registered name, as appropriate.(1) Issued by the central competent authority.Code NoIV. Identification of animals (1)IdentificationTestsOfficial and other marks or brands (Give number and position) (2)Sex (3)BreedDate of birth (day/month/ year)Tuberculosis (4)Others (specify) (5)(1) When more animals need to be added, then a schedule must be used containing the above information and on each page the code No and must be signed and stamped by the certifying official veterinarian.(2) An ear tag must include the ISO code of the country of origin.(3) M = male, F = female, C = castrated male.(4) Mark '+` and when the test is completed with negative results and 'O` when test is not required.(5) Indicate the coded letter as laid down in Annex IV to Commission Decision 98/372/EC when a supplementary guarantee is required. If an additional test is required by the Member State of destination, an identification code will be established.Code NoV. Health informationI, the undersigned official veterinarian, hereby certify:(1) that the territory described in Annex I to Commission Decision 98/372/EC with code . . ., version . . . has for the past 24 months been free of foot-and-mouth disease and for the past 12 months has been free of rinderpest, contagious bovine pleuropneumonia, vesicular stomatitis and bluetongue and that no vaccinations have been carried out against any of these diseases for the past 12 months and that the importation of animals vaccinated against foot-and-mouth disease is prohibited(2) that the animals described in this certificate meet the following requirements:(a) either:(i) they were born on the territory as described under V.1 and have remained there since birth (1)or(ii) they were imported, not less than three months ago, from a Member State of the European Community or from a non-member country included in the list annexed to Council Decision 79/542/EEC in so far as if covers domestic animals of this species, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions (1)(b) they have been examined today and show no clinical signs of disease(c) they have not been vaccinated against foot-and-mouth disease(d) they come from herds which are not restricted under the national tuberculosis eradication legislation, and, as recorded at section IVeither(i) they have been subjected within the past 30 days to an intradermal tuberculin test with negative result (1)and/or (1)(ii) they are less than six weeks old (1)(e) they come from herds which are not restricted under the national brucellosis eradication legislation and they have not been vaccinated against brucellosis(f) they come from herds included in a national programme for the eradication of enzootic bovine leukosis(g) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme(h) each animal has remained for the past 30 days, or since birth if less than 30 days old, on a single holding situated in the centre of a circle 20 km in diameter where, according to official findings by the veterinary authorities of(exporting country),for the past 30 days there has been no case of foot-and-mouth disease, andeither(i) will be sent directly from the holding of origin (1)or(ii) they have passed through the assembly centre No . . ., officially approved by the competent authorities in accordance with Annex II to Commission Decision 91/189/EEC (1)(i) they come from holdings on which there has been no evidence of anthrax for the past 30 days(j) they have been continuously isolated, under conditions approved by an official veterinarian, from all cloven-hooved animals not intended for export to the community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate (2)(k) they have been obtained directly from a holding or holdings without passing through any market(1) Delete as appropriate.(2) Delete if no tests are required.Code No(3) that I have received a declaration from the owner/agent that(a) the animals described in this certificate have not received any thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes(b) until dispatched onto the territory of the European Community the animals described in this certificate will not come into contact with any cloven-hooved animals other than bovine or porcine animals meeting the requirements of (Commission Decision 98/372/EC) and will not be at any place other than a place situated at the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of(exporting country)there had been no incidence of foot-and-mouth disease for the previous 30 days(c) all transport vehicles or containers in which they will be loaded conform to international standards for the transport of live animals, will have been previously cleaned and disinfected with an officially authorised disinfectant and so constructed that faeces, urine, litter or fodder cannot flow or fall out of the vehicle during transportation.VI. Supplementary guarantees(supplementary guarantees when required in Annex II and described in Annex IV to Commission Decision 98/372/EC in application of Article 2(2) of this Decision.)VII. Additional health conditionsThe animals described in this certificate have been subjected to the following test(s) with negative result and conform to the following guarantees, as required by a Member State in application of Article 3 of Commission Decision 98/372/EC (1).VIII. All tests referred to in the certificate have, except where otherwise indicated, been carried out according to the protocols set out in Annex I to Decision 91/189/EEC.IX. This certificate is valid for 10 days from the date of loading.Done at , (place)on (date)(seal) (2)(signature of official veterinarian) (2)(name in capital letters, qualifications and title)(seal of the central authority) (2)(countersignature and number of the senior veterinary official) (2)(name in capital letters, qualifications and title)(1) Complete or delete as required by the importing Member State.(2) The signature and the stamp must be in a different colour to that of the printing.>END OF GRAPHIC>MODEL C ANIMAL HEALTH CERTIFICATE for domestic animals of the porcine species for breeding and production intended for consignment to the European Community >START OF GRAPHIC>Code No (1)(This certificate is only for veterinary purposes and must accompany the consignment until it reaches the border inspection post. It covers only animals in the same category, breeding or production, transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed within 24 hours before loading and all time limits referred to expire on that date.)Exporting country:Code of territory:Ministry:Competent issuing authority:Country of destination:Reference:(optional)Reference to accompanying animal welfare certificate:I. Number of animals:(in words)II. Origin of animalsName(s) and address(es) of holding(s) of origin:The animals will be sent from (full address of place of loading):Name and address of consignor:III. Destination of animalsName and address of consignee:The animals will be sent to (country and place of destination):by:Means of transportRailway wagonLorryAircraftShipIdentification (1)(1) Indicate registration marks, flight number or registered name, as appropiate.(1) Issued by the central competent authority.Code NoIV. Identification of animals (1)IdentificationTestsOfficial and other marks or brands (Give number and position) (2)Sex (3)BreedAge (months)SVD (4)Brucel- losis (4)CSF (4)Others specify (5)(1) When more animals need to be added, then a schedule must be used containing the above information on each page the code No and must be signed and stamped by the certifying official veterinarian.(2) An ear tag must include the ISO code of the country of origin.(3) M = male, F = female, C = castrated male.(4) SVD = swine vesicular disease.CSF = classical swine fever.Mark '+` when the test completed with negative results and 'O` when the test is not required.(5) Indicate the coded letter as laid down in Annex IV to Commission Decision 98/372/EC when a supplementary guarantee is required. If an additional test is required by the Member State the code 'AD` will be inserted for Aujezsky disease and the code 'TGE` for transmissible gastroenteritis.Code NoV. Health informationI, the undersigned official veterinarian, hereby certify:(1) that the territory described in Annex I to Commission Decision 98/372/EC with code . . ., version . . . has for the past 24 months been free of foot-and-mouth disease and for the past 12 months has been free of vesicular stomatitis, classical swine fever, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema and that no vaccinations have been carried out against any of these diseases for the past 12 months and that the importation of animals vaccinated against foot-and-mouth disease and classical swine fever is prohibited(2) the animals described in this certificate meet the following requirements:(a) either(i) they were born on the territory as described under V.1 and have remained there since birth (1)or(ii) they were imported, not less than six months ago, from a Member State of the European Community or from a non-member country included in the list annexed to Council Decision 79/542/EEC, in so far as it covers domestic animals of this species in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions (1)(b) they have been examined today and show no clinical signs of disease(c) they have not been vaccinated against foot-and-mouth disease or against classical swine fever, and, as recorded in section IV they have been subjected within the past 30 days to a test for swine vesicular disease antibodies and a test for classical swine fever antibodies with negative results in both cases(d) they come from swine herds which are not restricted under the national brucellosis eradication legislation and, as recorded in section IVeither(i) have been subjected within the past 30 days to a serum agglutination test which showed a brucella count of less than 30 IU of agglutination and with negative result to a complement-fixation test for brucellosisor/and (1)(ii) are under four months old (1)(e) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme(f) each animal has remained for the past 30 days, or since birth if less than 30 days old, on a single holding situated in the centre of a circle 20 km in diameter where, according to official findings by the veterinary authorities of(exporting country)for the past 30 days there have been no cases of foot-and-mouth disease, classical swine fever, African swine fever and swine vesicular disease andeither(i) they will be sent directly from the holding of origin (1)or(ii) they have passed through assembly centre No . . ., officially approved by the competent authorities in accordance with Annex II to Commission Decision 91/189/EEC (1)(g) they come from holdings on which there has been no evidence of:- anthrax for the past 30 days- rabies for the past six months(h) they have been continuously isolated under conditions approved by an official veterinarian, from all cloven-hooved animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate(i) they have been obtained directly from a holding without passing through any market(1) Delete as appropriate.Code No(3) that I have received a declaration from the owner/agent that:(a) the animals described in this certificate have not received any thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes(b) until dispatched onto the territory of the European Community the animals described in this certificate will not come into contact with any cloven-hooved animals other than bovine or porcine animals meeting the requirements of (Commission Decision 98/372/EC) and will not be at any place other than a place situated at the centre of a circle 20 km in diameter where, according to official findings by the veterinary authorities of(exporting country)there has been no incidence of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease for the previous 30 days(c) all transport vehicles or containers in which they will be loaded conform to international standards for the transport of live animals, will have been previously cleaned and disinfected with an officially authorised disinfectant and so constructed that faeces, urine, litter or fodder cannot flow or fall out of the vehicle during transportation.VI. Supplementary guarantees(supplementary guarantees when required in Annex II and described in Annex IV to Commission Decision 98/372/EC in application of Article 2(2) of this Decision)VII. Additional health conditionsThe animals described in this certificate have been subjected to the following test(s) with negative result and conform to the following guarantees, as required by a Member State in application of Article 3 of Commission Decision 98/372/EC (1)VIII. All tests referred to in the certificate have, except where otherwise indicated, been carried out according to the protocols set out in Annex I to Decision 91/189/EEC.IX. This certificate is valid for 10 days from the date of loading.Done at , (place)on (date)(seal) (2)(signature of official veterinarian) (2)(name in capital letters, qualifications and title)(seal of the central authority) (2)(countersignature and number of the senior veterinary official) (2)(name in capital letters, qualifications and title)(1) The signature and the stamp must be in different colour to that of the printing.(2) Complete or delete as required by importing Member State.>END OF GRAPHIC>MODEL D ANIMAL HEALTH CERTIFICATE for domestic animals of the porcine species for immediate slaughter intended for consignment to the European Community >START OF GRAPHIC>Code No (1)(This certificate is only for veterinary purposes and must accompany the consignment until it reaches the border inspection post. It covers only animals in the same category, immediate slaughter, transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed within 24 hours before loading and all time limits referred to expire on that date.)Exporting country:Code of territory:Ministry:Competent issuing authority:Country of destination:Reference:(optional)Reference to accompanying animal welfare certificate:I. Number of animals:(in words)II. Origin of animalsName(s) and address(es) of holdings(s) of origin:The animals will be sent from (full address of place of loading):Name and address of consignor:III. Destination of animalsName and address of consignee:The animals will be sent to (country and place of destination):by:Means of transportRailway wagonLorryAircraftShipIdentification (1)(1) Indicate registration marks, flight number or registered name, as appropriate.(1) Issued by the central competent authority.Code NoIV. Identification of animals (1)IdentificationTestsOfficial and other marks or brands (Give number and position) (2)Sex (3)BreedAge (months)Others (4)(1) When more animals need to be added, then a schedule must be used containing the above information and on each page the code No and must be signed and stamped by the certifying official veterinarian.(2) An ear tag must include the ISO code of the country of origin.(3) M = male, F = female, C = castrated male.(4) Indicate the code letter as laid down in Annex IV to Commission Decision 98/372/EC when a supplementary guarantee is required. If an additional test is required by the Member State the code 'AD` will be inserted for Aujezsky disease and the code 'TGE` for transmissible gatroenteritis.Code NoV. Health informationI, the undersigned official veterinarian, hereby certify:(1) that the the territory described in Annex I to Commission Decision 98/372/EC with code . . ., version . . . has for the past 24 months been free of foot-and-mouth disease and for the past 12 months been free of vesicular stomatitis, classical swine fever, African swine fever , porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema and that no vaccinations have been carried out against any of these diseases for the past 12 months and that the importation of animals vaccinated against foot-and-mouth diesease and classical swine fever is prohibited(2) that the animals described in this certificate meet the following requirements:(a) either(i) they were born on the territory as described under V.1 and have remained there since birth (1)or(ii) they were imported, not less than three months ago, from a Member State of the European Community or from a non-member country included in the list annexed to Council Decision 79/542/EEC, in so far as if covers domestic animals of this species, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions (1)(b) they have been examined today and show no clinical signs of disease(c) they have not been vaccinated against foot-and-mouth diesease or against classical swine fever(d) they are not animals which are to be destroyed under a national contagious or infectious diesease eradication programme(e) each animal has remained for the past 30 days, or since birth if less than 30 days old, on a single holding situated in the centre of a circle 20 km in diameter where, according to official findings by the veterinary authorities of(exporting country)for the past 30 days there have been no cases of foot-and-mouth disease, classical swine fever, African swine fever, and swine vesicular disease, andeither(i) will be sent directly from the holding of origin (1)or(ii) have passed through the assembly centre No . . ., officially approved by the competent authorities in accordance with Annex II to Commission Decision 91/189/EEC (1)(f) they come from holdings on which there has been no evidence of anthrax for the past 30 days(g) they have been continuously isolated, under conditions approved by an official veterinarian, from all cloven-hooved animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate (2)(h) they have been obtained directly from a holding of holdings without passing through any market(3) that I have received a declaration from the owner/agent that:(a) the animals described in this certificate have not received any thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes(1) Delete as appropriate.(2) Delete if no tests are required.Code No(b) until dispatched onto the territory of the European Community the animals described in this certificate will not come into contact with any cloven-hooved animals other than bovine or porcine animals meeting the requirements of Commission Decision 98/372/EC and will not be at any place other than a place situated at the centre of a circle 20 km in diameter where, according to official findings by the veterinary authorities of(exporting country)there has been no incidence of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease for the previous 30 days(c) any transport vehicles or containers in which they will be loaded conform to international standards for the transport of live animals, will have been previously cleaned and disinfected with an officially authorised disinfectant and so constructed that faeces, urine, litter or fodder cannot flow or fall out of the vehicle during transportation.VI. Supplementary guarantees(supplementary guarantees when required in Annex II and described in Annex IV to Commission Decision 98/372/EC in application of Article 2(2) of this Decision).VII. Additional health conditionsThe animals described in this certificate have been subjected to the following test(s) with negative results and conform to the following guarantees, as required by a Member State in application of Article 3 of Commission Decision 98/372/EC (1).VIII. All tests referred to in the certificate have, except where otherwise indicated, been carried out according to the protocols set out in Annex I to Decision 91/189/EEC.IX. This certificate is valid for 10 days from the date of loading.Done at , (place)on (date)(seal) (2)(signature of official veterinarian) (2)(name in capital letters, qualifications and title)(seal of the central authority) (2)(countersignature and number of the senior veterinary official) (2)(name in capital letters, qualifications and title)(1) Complete or delete as required by importing Member State.(2) The signature and the stamp must be in a different colour to that of the printing.>END OF GRAPHIC>ANNEX IV Supplementary guarantees to be provided by the exporting territory when required in Annex II in application of Article 2(2).(a) The animals described in this certificate have reacted negatively to a foot-and-mounth virus test carried out by the laryngo-pharyngeal scrape method (probang test).(b) The animals described in this certificate have reacted negatively to a serological test carried out to detect the presence of foot-and-mouth antibodies.(c) The animals described in this certificate have been isolated for at least 14 days immediately prior to loading for export at a quarantine station in the territory of origin under the surveillance of an official veterinarian, no animal on the premises of isolation having been vaccinated against foot-and-mouth disease during the 21 days preceding exportation and no animal other than those forming part of the consignment having been introduced to the premises of isolation during the same period.ANNEX V Enzootic bovine leukosis-free herds and regions 1. A herd becomes established as enzootic bovine leukosis-free when:(a) (i) there has been no evidence whatever of enzootic bovine leukosis in the herd for a period of at least two yearsand(ii) it has been subjected with negative result to two herd-tests for enzootic bovine leukosis at an interval of not less than four and not more than 12 months, each herd-test consisting of one of the serological tests described in Annex I to Decision 91/189/EEC applied to all bovine animals in the herd over 24 months old on the date of the testor(b) the region in which it is situated becomes established as an enzootic bovine leukosis-free region, provided the status of the herd is not at the time suspended under the terms of paragraph 5.2. A region becomes established as enzootic bovine leukosis-free when:(a) at least 99,8 % of bovine herds have the status of enzootic bovine leukosis-freeor(b) (i) there has been no evidence whatever of enzootic bovine leukosis in the region for a period of at least three yearsand(ii) all bovine herds in the region have been subjected to at least one herd-test as described in paragraph 1and(iii) at least 10 % of bovine herds in the region, selected on a random basis, have been subjected with negative result to at least two herd-tests as described in paragraph 1.3. A herd maintains its status as enzootic bovine leukosis-free as long as:(a) there is no evidence whatever of enzootic bovine leukosis in the herd(b) all the bovine animals in the herd were born there or were introduced from herds of enzootic bovine leukosis-free statusand(c) within three years of the date of its establishment as enzootic bovine leukosis-free, and at intervals of not more than three years thereafter, it is subjected with negative result to a herd-test as described in paragraph 1.4. A region maintains its status as enzootic bovine leukosis-free as long as:(a) each year, a proportion of the herds in the region, selected on a random basis and sufficient in number to demonstrate, with a 99 % confidence rating, that not more than 0,2 % of herds are infected with enzootic bovine leukosis, have been subjected to a herd test as described in paragraph 1, or(b) each year, a proportion of the herds in the region, sufficient to contain at least 20 % of the bovine animals in the region over 24 months of age, have been subjected with negative result to a herd test as described in paragraph 1.5. The enzootic bovine leukosis free status of a herd is suspended when:(a) the conditions described in paragraph 3 cease to apply, or(b) one or more animals give a positive result to one of the serological tests described in Annex I to Decision 91/189/EEC.6. The enzootic bovine leukosis-free status of a region is suspended when:(a) the conditions described in paragraph 4 cease to apply, or(b) enzootic bovine leukosis is detected and confirmed in more than 0,2 % of bovine herds in the region.7. The enzootic bovine leukosis-free status of a herd is reestablished when:(a) any reactor animal and, if the reactor is a cow, its progeny in the herd have been removed under the supervision of the veterinary authorities for slaughter, except that the competent authority may grant a derogation from the requirement for the removal of the progeny of a reactor cow if it is satisfied that the animal(s) was/were separated from its/their dam immediately after birth, and(b) (i) if the suspension results from a positive test on a single animal, the herd has been subjected with negative result and not less than three months after the withdrawal referred to in paragraph 7(a) to a herd-test as described in paragraph 1, or(ii) if the suspension results from a positive test on more than one animal, the herd has been subjected to two herd-tests as described in paragraph 1, the first being applied not less than three months after the withdrawal referred to in paragraph 7(a) and the second not less than four or more than 12 months later, the tests to include any progeny of a rector cow retained in the herd under the derogation referred to in paragraph 7(a), regardless of their age at the time of test, and(c) an epizootological enquiry has been conducted on all herds epizootologically linked to the infected herd.8. The enzootic bovine leukosis-free status of a region is reestablished when:(a) at least 99,8 % of bovine herds in the region have the status of enzootic bovine leukosis-free, and(b) at least 20 % of bovine herds in the region have been subjected with negative result to two herd-tests as described in paragraph 1, at an interval of not less than four and not more than 12 months.ANNEX VI Mark to be applied to bovine animals in application of Article 2(5)(b) A permanent mark, having the dimensions indicated below, applied to and visible on at least two places on the hindquarters of each animal using the technique known as 'freeze-branding`.>REFERENCE TO A FILM>